Title: From George Washington to Guy Carleton, 21 May 1782
From: Washington, George
To: Carleton, Guy


                        
                            Sir
                            Head Quarters 21st May 1782
                        
                        I embrace the earliest moment to inform your Excellency that, your Request of a passport for Mr Morgan to go
                            with your Dispatches to Philadelphia, is disagreeable to Congress, and cannot be admitted.
                        A Number of Inhabitants of the State of South Carolina, principally Women and Children, having under the
                            British Administration, been sent from Charlestown to Pennsylvania, I have the Honor to propose, that proper passports may
                            be granted from your Excellency for their safe Return, with their Baggage, to the State of So Carolina—And as these
                            unfortunate persons have been removed by Orders of the British Commanders, I am directed further to propose, that the
                            Expence of their Transportation shall be born by the King of GBritain—and that your Orders may be given for that
                            purpose.
                        Your Excellency will oblige me by giving an early reply to this proposal—the persons mentioned, having been
                            long absent from their own State & Friends, are anxious to return to their Homes, in the most easy and expeditious
                            manner. I have the Honor to be Sir Your Excellencys Most Obedient and most humble Servant
                        
                            Go: Washington
                        
                    